DETALED ACTION
RESPONSE TO AMENDMENT
The response and amendment filed 4-21-2021 has been entered into the record.  Claims 1-37, 45 and 62 have been cancelled.  Claims 38-44, 46-61 and 63-67 are pending.  Claims 38-44 and 46-50 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims 51-61and 63-67 drawn to an invention nonelected without traverse in the response filed 9-16-2020.  These claims remain withdrawn from consideration.

Rejections Withdrawn
The rejection of claims 45 and 49 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment to the claims.
The rejection of claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Ulbricht et al  (US 2003/0130462; of record) is withdrawn in view of the amendment to the claim in that it is the inorganic outer surface of the ENP that is texturized.


Rejections Maintained
Claims 40-42 stand rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement for reasons made of record in the Office Action mailed .  

For the foregoing reasons the rejection is maintained.


New Rejections
Claim(s) 38, 39, 43, 44, 46, 48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 8,354,234; Jan, 15, 2013).
Upon reconsideration of the art, this rejection is newly applied in view of the term “textured” is not defined in the specification at paragraph 53 and merely provides for exemplifications of different textures and as such is given its broadest reasonable interpretation  of “the feel, appearance or consistency of a surface or substance”.  The specification does not provide any special definition that excludes a smooth texture on the surface of the nanoparticle.
Applicant’s arguments have been carefully considered but are not persuasive.  Applicant argues that the art does not teach that the particle functions as a co-matrix but utilizes and organic matrix that is dried.  This is not persuasive, particle has the same structure as provided .

Claim 40, 41 and 42 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Hu et al (US 2015/0260715; of record).
Applicant’s argue that since Chen et al fall so does this rejection based thereon.  This is not persuasive as Chen et al does not fail for reasons set forth above.

Claims 46, 47, 49 and 50 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Wyndham et al. (US 2013/0112605l of record) for reasons made of record and in consideration of the new grounds of rejection set forth above for Chen and herein.
Applicant’s arguments have been carefully considered but are not persuasive over claim 47.  Applicant argue that the texture is not inorganic outer layer.  This is not persuasive in view of the structure of the nanoparticle that comprises silicon (high thermal conductivity) with silica outer layer can be used in applications such as affinity biological assays and mass spectrometry.  Applicant argues that the nanoparticles are non-analogous art as they are drawn to fixed bed applications and not for the same purpose of the claimed.  This is not persuasive, as the nanoparticle having a silicon core and a silica porous shell can be used in biological affinity assays and silicon nanoparticles were known in the art as a MALDI support.  As such, the skilled artisan looking for alternative matrices would look to known support desorption/ionization and are silicon and silica are well established MALDI supports. Substitution of one nanoparticle for another is prima facie obvious as nanoparticles were found useful as bioaffinity reagents and comprise the inorganic structure of the claims.  Applicant has not demonstrated that the substitution of the silicon/silica nanoparticle would be unsuitable for the purpose of use as a bioaffinity reagent.  Applicant argues multiple embodiments that are not relied upon in the rejection.  Wyndham et al specifically teach that the nanoparticles can be used in biological assays that are affinity assays.  The substitution would be a biological assay that is an affinity assay by use of the ligand.  The art is replete with silica/silicon used in MALDI .  

Claims 38, 39, 43, 44, 46, 48, 49 and 50 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 8,354,234; Jan, 15, 2013; of record) in view of Arakawa et al (Analytical Sciences, 26:1229-1240, 2010).
Chen discloses a nanoparticle where the nanoparticle relates to methods, compositions, and systems for mass spectrometric analysis of ligand conjugated magnetic nanoparticles (see  column 1, lines 11-13) comprising: a) one or more materials, wherein at  least one of the one or more materials acts as a matrix assisted laser desorption/ionization (MALDI) co-matrix.  See column 1, lines 17-19 where the disclosure of Chen et al invention also relates to MALDI matrix compositions comprising ligand conjugated magnetic nanoparticles, Chen et al teach during preparation, the desired "core" mNPs were treated with tetraethyl orthosilicate (TEOS) to create the silica-coated surface (see column 19, lines 37-39); and b) at least one affinity agent conjugated thereto.  Chen et al teach in particular embodiments, the present invention provides systems comprising; a) a population of magnetic nanoparticles (instant claims 38, 39, 43, 44, 46, 48 and 50) wherein the magnetic nanoparticles display (e.g., are conjugated to) a plurality of ligand molecules; and b) a mass spectrometric device, wherein the mass spectrometric device is configured to detect the presence or absence of at least one type of analyte bound to the ligand molecules at col. 4, lines 18-24.  Chen et al teach certain embodiments, the plurality of ligand molecules comprises antibodies or antibody fragments (column 4, lines 31-32).  Chen also discloses the nanoparticle of the claims, wherein the at least one affinity agent includes one or more antibodies where embodiments are disclosed that the plurality of ligand molecules comprises antibodies or antibody fragments (see column 4, lines 31-32).  Chen also discloses the nanoparticle of 39, wherein the one or more antibodies bind a first disease-specific target peptide associated with an infection.  Chen et al discloses embodiments where the target analytes or ligand molecules are acute phase reactant molecules (or antibodies or antibody fragments thereto) found in plasma. The acute-phase response, the biosynthetic profiles of particular plasma proteins, involves the nonspecific physiological and biochemical responses of endothermic animals to most forms of tissue damage, infection, inflammation, and malignant neoplasia (see column 17, lines 15-22). Chen also discloses that the comprises at least one first antibody that specifically binds the first disease-specific target peptide and at least one second antibody that specifically binds a second disease-specific target peptide as disclosed by embodiments where the target analytes or ligand molecules are acute phase reactant molecules 
Arakawa et al teach that nanoparticles can be structured and teach particles that are nanostructured which can be use as an affinity probe in laser-desorption ionization methods (see page 1230, Figure 1, column 2 second paragraph).
It would have been prima facie obvious to one having skill in the art at the time the invention was made to modify the nanoparticle of Chen et al by providing nanostructures as prores, valleys and/or ridges as Arakawa et al teach that nanoparticles/nanostructures can be 

Status of Claims
Claims 38-44, 46-48 and 50 stand rejected.  
Claims 51-67 remain withdrawn from consideration.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645